Title: To James Madison from George William Erving, 12 September 1806
From: Erving, George William
To: Madison, James



Sir,
Madrid September 12th. 1806.

Pursuant to the instructions contained in your letter of May 1st. I addressed a note to Mr. Cevallos on the 22nd. of July requesting to know whether his Calic Majesty’s approbation of the decision of the Governor of Cuba in the case of the Brigantine "Minerva", mentioned in your letter to said Governor, of April 21st., had or had not been transmitted to him.  On the 5th. of August Mr. Cevallos answered that there did not exist any thing belonging to this affair in his department, but that he had applied to the Minister of Marine & should give me due notice of his answer: Not having received this, I wrote to him again on the 30th. of August, & the inclosed of the 8th. of September, is a copy of his Reply.  I have the honor to be, Sir, With perfect Respect & Consideration, Your very obt. Servant,

George W. Erving

